     Case 3:12-cr-00105-RNC Document 1570 Filed 06/04/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

UNITED STATES                      :
                                   :
v.                                 :    CASE NO. 3:12-cr-105(RNC)9
                                   :
SHIRROD HENDERSON                  :
                                   :

            ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE

     Defendant Shirrod Henderson has moved unopposed for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

For reasons that follow, the motion is granted.

     On December 18, 2019, Mr. Henderson was sentenced to nine

months’ imprisonment followed by three months in a halfway house

for violation of his supervised release.       Mr. Henderson’s

release date is July 30, 2020.     He requests that his sentence of

imprisonment be reduced to time-served and that he not be

required to spend time in a halfway house.       He asks that a

period of home confinement be used as a substitute.         The

government does not oppose this substitution.

     The Court finds that the risk posed to Mr. Henderson’s

health by the novel coronavirus constitutes an extraordinary and

compelling reason justifying compassionate release in accordance

with § 3582(c)(1)(A).    Mr. Henderson’s medical history presents

significant risk factors for severe illness were he to contract

COVID-19.    See United States v. Brown, 4:05-CR-227-1, 2020 WL

2091802, at *9 (S.D. Iowa April 29, 2020)(citing decisions
     Case 3:12-cr-00105-RNC Document 1570 Filed 06/04/20 Page 2 of 3



granting compassionate release because of risk factors linked to

COVID-19).

     The Court further finds that the sentencing factors in

18 U.S.C. § 3553(a) weigh in favor of compassionate release at

this time.    Mr. Henderson has completed the majority of his

sentence and will be confined to his home as a substitute for

further incarceration.

     Accordingly, it is hereby ordered:

     1.   The motion for compassionate release is granted.

     2.   Mr. Henderson’s term of imprisonment is reduced to

time-served and he will be released from the custody of the

Bureau of Prisons forthwith.

     3.   Following his release, Mr. Henderson will serve a two-

month term of home confinement as a substitute for further

incarceration, and a three-month term of home confinement as a

substitute for spending supervised release in a halfway house.

During this five-month period, he will be subject to monitoring

by the Probation Office using SmartLink technology or the

equivalent.    Mr. Henderson will remain in his residence at all

times except that he may leave to obtain medical care and

treatment, work, participate in religious services, and at such

other times as may be approved by the Probation Office.




                                   2
        Case 3:12-cr-00105-RNC Document 1570 Filed 06/04/20 Page 3 of 3



     4.     Mr. Henderson will then serve nine months of supervised

release subject to the same mandatory and standard conditions

previously set.

     5.     Mr. Henderson will self-quarantine for a period of 14

days.     During this period, he will make reasonable efforts to

be tested for COVID-19.       If he tests positive, he will

immediately notify the BOP.

     6.     All other terms of the Judgment (ECF 1562) remain in

effect.

     So ordered this 4th day of June 2020.



                                    __________/s/ RNC____________
                                         Robert N. Chatigny
                                    United States District Judge




                                      3
